Per Curiam.

We concur in the findings and recommendation of the board. We cannot hope to “maintain some control over” Cregan by suspending him. We have already tried that. His conduct has shown that he is not amenable to that kind of control. The task of controlling Cregan’s behavior must now rest with the psychiatric profession and/or the police.
*554Accordingly, Lawrence V. Cregan is permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright, J., not participating.